         Case 1:20-cv-01565-LKG Document 34 Filed 01/28/21 Page 1 of 1




          In the United States Court of Federal Claims
                                             )
 BRIGHTON CROMWELL, LLC,                     )
                                             )
        Plaintiff,                           )
                                             )              No. 20-1565C
 v.                                          )
                                             )              Filed January 28, 2021
 THE UNITED STATES,                          )
                                             )
        Defendant.                           )
                                             )

                                     DISMISSAL ORDER

       On January 22, 2021, plaintiff filed an unopposed motion to dismiss this post-award bid
protest matter with prejudice. ECF No. 33.

       In light of the foregoing, the Court GRANTS plaintiff’s motion to dismiss and
DISMISSES the complaint with prejudice, pursuant to Rule 41(a)(2) of the Rules of the United
States Court of Federal Claims.

       The Clerk’s Office is directed to enter judgment accordingly.

       Each party to bear its own costs.

       IT IS SO ORDERED.



                                                 s/ Lydia Kay Griggsby
                                                 LYDIA KAY GRIGGSBY
                                                 Judge
